Citation Nr: 1532599	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-16 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1977 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a bilateral hip disorder.  

In January 2013, the Veteran testified at a Board hearing before a now retired Veterans Law Judge (VLJ) at the RO in St. Petersburg, Florida.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015, the Veteran was advised of the retirement of the VLJ who had conducted his hearing.  He was offered the opportunity for a new hearing; and in July 2015, elected to have one.  As the RO schedules hearings before the Board, a remand of this matter is warranted to schedule the desired hearing in accordance with the Veteran's request.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

